372 S.E.2d 559 (1988)
323 N.C. 362
Jesse R. SIMPSON, Richard D. Moore, on behalf of themselves and all others similarly situated
v.
NORTH CAROLINA LOCAL GOVERNMENT EMPLOYEES' RETIREMENT SYSTEM, a corporation; Board of Trustees of the North Carolina Local Government Employees' Retirement System, a body politic and corporate; E.T. Barnes, Director of the Retirement System Divisions and Deputy Treasurer for the State of North Carolina (in his official capacity); Harlan E. Boyles, Treasurer of the State of North Carolina and Chairman of the Board of Trustees of the North Carolina Local Government Employees' Retirement System (in his official capacity); and the State of North Carolina.
No. 2A88.
Supreme Court of North Carolina.
October 6, 1988.
Anderson, Schiller & Rutherford, P.A. by Marvin Schiller, Raleigh, for plaintiffs-appellees.
Lacy H. Thornburg, Atty. Gen. by Norma S. Harrell, Asst. Atty. Gen., Raleigh, for defendants-appellants.
PER CURIAM.
AFFIRMED.